t c memo united_states tax_court blessing u anyanwu petitioner v commissioner of internal revenue respondent docket nos filed date blessing u anyanwu pro_se blaine charles holiday for respondent memorandum findings_of_fact and opinion buch judge in these consolidated cases respondent issued two notices of deficiency one for and another for respondent determined the following deficiencies addition_to_tax and penalties with respect to blessing anyanwu’s federal_income_tax for years and year deficiency dollar_figure big_number addition_to_tax sec_6651 --- dollar_figure penalty sec_6662 dollar_figure big_number after respondent issued the notices of deficiency he conceded dollar_figure of the adjustment for because he erroneously disallowed a greater depreciation deduction than ms anyanwu had actually claimed the issues remaining for consideration are whether ms anyanwu has unreported income whether she is entitled to various deductions some personal and others principally relating to her rental properties and whether she is liable for an addition_to_tax and penalties we hold that ms anyanwu proved that a portion of her income came from nontaxable sources and that she is entitled to deductions beyond those respondent allowed further respondent met his burden of production as to the addition_to_tax and penalties and ms anyanwu did not establish any grounds on which the addition_to_tax and penalties should not apply in these cases unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar findings_of_fact ms anyanwu resided in minnesota at the time the petitions were filed ms anyanwu and her husband ernest anyanwu divorced in although they were divorced during the years in issue their business and financial interests remained intertwined for example they continued to work together at a home healthcare business further although the anyanwus agree that ms anyanwu was awarded their real_estate holdings in the divorce in her testimony ms anyanwu refers to activities done by her and her then ex-husband2 collectively during the years in issue with respect to the properties accordingly we have distinguished the anyanwus’ tax_attributes to the extent established by the record i advantage home care in the anyanwus started home advantage health services home advantage a home healthcare business the anyanwus transferred home advantage to mr simeon a person they knew from their church in home advantage was transferred in name only mr simeon did not pay the anyanwus for their interest in either cash or property and ms anyanwu did not report the sale on her tax_return the business was renamed advantage home care after the years in issue mr and ms anyanwu remarried as it turned out mr simeon could not operate the business because he did not have a background in healthcare because ms anyanwu is a registered nurse she runs advantage home care she signs all of the checks for advantage home care and verifies that the proper services were provided to the patients mr anyanwu also works for advantage home care and he is responsible for billing and for submitting claims for reimbursement through medicare and medicaid ii real_estate the anyanwus owned various real_estate properties jointly during their marriage and the properties were awarded to ms anyanwu in the divorce ms anyanwu did not receive rent payments from all of the properties because some were unoccupied the rent on the occupied properties ranged between dollar_figure and dollar_figure per month and averaged approximately dollar_figure per month at least some of the properties were listed as section housing because mr anyanwu filled out the section housing applications in his name only the rental assistance payments were made out to him the anyanwus attempted to list the section housing program under the united_states housing act of authorizes a private landlord who rents to a low-income tenant to receive assistance payments from the u s department of housing and urban development hud in an amount calculated to make up the difference between the tenant’s rent payments and the contract rent agreed upon by the landlord and hud see 508_us_10 see also u s c sec 1437f the properties in ms anyanwu’s name with the various housing authorities but were unsuccessful as a result the checks were still made payable to mr anyanwu and he endorsed them to ms anyanwu during the anyanwus sold two properties the alyssa road property and the florida circle property the sale of the alyssa road property resulted in proceeds of dollar_figure and the sale of the florida circle property resulted in proceeds of approximately dollar_figure although ms anyanwu lived in the alyssa road property at the time it was sold the anyanwus also bought and repaired distressed houses because they were repairing these homes they purchased items such as equipment materials carpet and appliances iii underlying liabilities ms anyanwu timely filed her form_1040 u s individual_income_tax_return the return included schedule a itemized_deductions claiming deductions for state_and_local_income_taxes real_estate_taxes home mortgage interest and gifts to charity the return also included schedule e supplemental income and loss listing eight rental properties the return shows a filing_status of married_filing_separately and reports mr anyanwu as her spouse ms anyanwu did not file her income_tax return before the date deadline and there is no evidence that she properly filed a request for an extension again ms anyanwu included a schedule a claiming itemized_deductions for state_and_local_income_taxes home mortgage interest and gifts to charity in addition she attached a schedule e to the return listing nine rental properties as with the return she selected married_filing_separately filing_status and reports mr anyanwu as her spouse ms anyanwu’s and returns were selected for examination during the examination respondent performed a bank_deposits analysis on ms anyanwu’s accounts for the years in issue and determined that she had additional unreported income respondent issued a notice_of_deficiency for the taxable_year on date making the following adjustments increased ms anyanwu’s income using results from respondent’s bank_deposits analysis disallowed the claimed charitable_contribution home mortgage interest real_estate_taxes depreciation and schedule e mortgage interest deductions for lack of substantiation and made other computational adjustments in addition respondent determined a sec_6662 accuracy-related_penalty respondent also issued a notice_of_deficiency for the taxable_year on date making adjustments similar to those for including the following increased ms anyanwu’s income using results from respondent’s bank_deposits analysis disallowed the claimed charitable_contribution home mortgage interest depreciation and schedule e mortgage interest deductions for lack of substantiation and made other computational adjustments respondent also determined a sec_6662 accuracy-related_penalty and a sec_6651 failure to timely file addition_to_tax ms anyanwu timely petitioned the court with regard to both notices and the court consolidated the cases iv proceedings before the tax_court in late respondent filed a motion to show cause why proposed facts and evidence should not be accepted as established the motion explained that ms anyanwu had not provided any documents to substantiate her income or deductions after being given multiple opportunities to do so the motion also included a proposed stipulation of facts the stipulation listed some basic facts such as where ms anyanwu lived and when her returns were filed the stipulation further stated that ms anyanwu had not provided any explanation of nontaxable sources of income to account for her excess deposits and could not substantiate items underlying any of the deductions disallowed in the notice_of_deficiency the court granted respondent’s motion and ordered ms anyanwu to respond to respondent’s motion after receiving no response from ms anyanwu the court deemed all of the facts and evidence set forth in respondent’s proposed stipulation of facts to be established in date the court held a pretrial conference with the parties in st paul minnesota the court continued the cases to allow ms anyanwu time to gather the relevant documents these cases were calendared for trial during the court’s date st paul minnesota trial session at the time for trial the parties appeared and provided joint exhibits consisting of documents that ms anyanwu argued showed her nontaxable sources of income and substantiated items underlying her deductions notwithstanding the previous stipulation respondent agreed that an additional four exhibits could be admitted respondent also did not object to additional documents that ms anyanwu introduced but the written notations on the documents were admitted only as a statement of her position see rule e the court will not permit a party to a stipulation to qualify change or contradict a stipulation in whole or in part except that it may do so where justice requires i burden_of_proof opinion the commissioner’s determinations in the notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving otherwise although the burden may shift to the commissioner under sec_7491 ms anyanwu does not claim that the burden has shifted to respondent and likewise we do not find it appropriate to shift the burden to respondent income_tax deductions are a matter of legislative grace and the burden of proving entitlement to any claimed deduction rests on the taxpayer further the taxpayer is required to maintain sufficient records to show whether or not such person is liable for tax ii omitted income where a taxpayer fails to keep sufficient records under sec_6001 the commissioner may compute taxable_income through a method that does clearly rule a 290_us_111 503_us_79 see also rule a sec_6001 reflect income the commissioner’s use of the bank_deposits analysis method has long been approved in such an instance this method assumes that all money deposited in a taxpayer’s bank account during a given period constitutes taxable_income but the government must take into account any nontaxable source or deductible expense of which it has knowledge nontaxable sources include funds attributable to ‘loans gifts inheritances or assets on hand at the beginning of the taxable_period ’ a bank_deposits analysis may provide prima facie evidence of income and the commissioner is not required to prove the likely source of the income the taxpayer shoulders the burden of establishing that items should be excluded from income or allowed as deductions one such way of proving that an item should sec_446 70_tc_1057 102_tc_632 citing 96_tc_858 aff’d 959_f2d_16 2d cir 69_tc_729 ndollar_figure quoting troncelliti v commissioner t c memo 87_tc_74 46_tc_821 have been excluded would be to show that the deposit is derived from a nontaxable sourcedollar_figure ms anyanwu provided copies of canceled checks to prove that she did not have the unreported income that respondent claims she claims that most of the unreported income came from nontaxable sources a loans ms anyanwu testified that she lent money to various people including family members and members of her church although ms anyanwu provided copies of canceled checks she received and stated that they were repayments of loans she did not provide any evidence of any loans ms anyanwu has not proven that any of the payments from family members or friends are nontaxable ms anyanwu also made loans to advantage home care during and she provided copies of wire transfers and canceled checks made payable to advantage home care and copies of checks made payable to her from advantage home care we find that ms anyanwu has proven that the repayments are nontaxable the record reflects dollar_figure in either canceled checks or wire transfer receipts that ms anyanwu paid to advantage home care during the years in issue consistent with that the record shows dollar_figure in payments from see nicholas v commissioner t c pincite advantage home care to ms anyanwu during the years in issue some of the checks say reimbursement in the memo line and one says rent however on the basis of ms anyanwu’s testimony regarding the loans and the similarity in the payments between ms anyanwu and advantage home care we find that dollar_figure of the payments is for loan repayments and is nontaxable additionally ms anyanwu stated in her brief that she received a loan from wells fargo bank for approximately dollar_figure ms anyanwu did not provide any loan documents or a copy of a canceled check to substantiate the loan amount or when it was made thus she did not prove that the alleged loan from wells fargo bank is nontaxable b tax refunds generally state tax refunds are taxable to a recipient who deducted the tax for a prior year unless the deduction did not provide a federal tax_benefit ms anyanwu submitted copies of refund checks from the u s treasury and the state of minnesota the check from the u s treasury was made payable to mr anyanwu but was endorsed to ms anyanwu the check from the state of it is unclear why rent would be written in the memo line because neither party argued that advantage home care rented property from ms anyanwu sec_111 sec_1_111-1 income_tax regs minnesota was made payable only to ms anyanwu both checks represented refunds for the taxable_year ms anyanwu did not provide any evidence to show that the state refund should be nontaxable however the federal refund is not taxable because federal taxes are not allowed as a deduction accordingly the state tax_refund is includible in her income and the federal tax_refund is not c real_estate proceeds before we proceed to the specifics of the taxable nature of the proceeds we need to address the assignment_of_income_doctrine many of the checks relating to the properties are written to mr anyanwu and then endorsed to ms anyanwu the assignment_of_income_doctrine prevents an individual from avoiding taxation on income by assigning that income to another thus income is taxable to the owner of the property in other words the one who owns the tree on which the fruit grows mr and ms anyanwu owned their properties jointly until ms anyanwu was awarded all of the properties in the divorce many of the checks relating to the rental properties were written to mr anyanwu because his name 281_us_111 311_us_112 lucas v earl u s pincite was still associated with the properties the anyanwus do not dispute that ms anyanwu owned the properties and as a result she is the one responsible for the tax sec_1001 generally requires taxpayers to recognize the entire amount of gain_or_loss on the sale_or_exchange of property gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis of the property gross_income does not include gain from the sale_or_exchange of property if during the 5-year period ending on the date of the sale_or_exchange such property has been owned and used by the taxpayer as the taxpayer’s principal_residence for periods aggregating years or more ms anyanwu submitted two canceled checks representing the proceeds from the sales of the alyssa road and florida circle properties the check for the alyssa road property was made out to mr anyanwu and endorsed to ms anyanwu the check for the florida circle property was made out to ms anyanwu ms anyanwu provided a settlement statement for the alyssa road property it reported only mr anyanwu’s name as the sole owner of the property the sec_1001 sec_121 statement said mr anyanwu was unmarried and only his signature appears on the warranty deed conveying the property to the new owners nonetheless because the property had been awarded to ms anyanwu in the divorce the proceeds are properly attributed to her ms anyanwu did not provide a similar document for the florida circle property at trial ms anyanwu stated that she did not believe any amounts received from the sales needed to be included in her income because she and mr anyanwu had previously paid taxes on the real_estate at trial ms anyanwu testified that she lived in the alyssa road property at the time it was sold however she did not testify or provide other evidence to show that she met the requirements under sec_121 to exclude the gain from the sale of that property from her income as for the florida circle property ms anyanwu testified that it was a property that she bought repaired and sold with mr anyanwu there is no evidence to suggest that she lived in florida circle property accordingly on the record before us the gain from the sale of the alyssa road property and the florida circle property should be included in income d transfers between accounts and checks payable to herself ms anyanwu provided wire transfer receipts totaling dollar_figure ms anyanwu also provided copies of canceled checks made payable to herself totaling dollar_figure these transactions are nontaxable and any such transactions during the years in issue should not be included in income e escrow overpayments ms anyanwu submitted copies of canceled checks from various insurance escrow and mortgage companies ms anyanwu argued in her brief that the checks represent overpayments of escrow accounts one of the checks was made payable to mr anyanwu but endorsed to ms anyanwu one of the checks was made payable to mr anyanwu and endorsed by mr anyanwu and the others were made payable to ms anyanwu all of the checks are dated during we have previously held that amounts held in escrow accounts and returned as refunds are nontaxable accordingly the three checks totaling dollar_figure that were either written to or endorsed by ms anyanwu are nontaxable the check addressed to mr anyanwu should not have been included in her income regardless because it belonged to mr anyanwu and was not endorsed to her f deposits from tenants if an amount is received under a present claim of full ownership subject_to the lessor’s unfettered control and is to be applied to the rent at a subsequent time during the term it is treated as taxable_income to the lessor upon see coleman v commissioner tcmemo_1979_139 receipt if however the sum was deposited by the lessor to secure the lessee’s performance under the lease and is to be returned at the expiration of the lease it is not income to the lessor even though the lessor may have temporary use of the money to resolve the question of which rule applies we must look to the terms of the lease and the facts of the particular casedollar_figure ms anyanwu provided three checks totaling dollar_figure from the state of minnesota that she states in her brief are security deposits that are returned to the tenants when they move out of her rental properties these checks were written in and are made out to and endorsed by mr and ms anyanwu ms anyanwu did not provide any lease documents that illustrate the character of the deposits in her brief she stated that the amounts were returned to the tenants when they moved out but in one place she labeled them security deposits and in another place she called them background checks regardless of the characterization ms 17_tc_1143 see also 135_f2d_47 5th cir aff’g a memorandum opinion of the board_of_tax_appeals 110_f2d_723 2d cir aff’g on this point rev’g on another 39_bta_856 mantell v commissioner t c pincite 143_f2d_912 aff’g a memorandum opinion of this court astor holding co v commissioner f 2d pincite anyanwu did not sufficiently explain the deposits and therefore we hold that they are taxable g payment from estate ms anyanwu submitted a copy of a canceled check for dollar_figure that states in the memo line that is payment from a person’s estate because inheritances are nontaxable the dollar_figure should not be included in ms anyanwu’s taxable_income further the check was made payable to mr anyanwu and there is no evidence to show that it was endorsed to ms anyanwu thus for multiple reasons it should not be included in her taxable_income h checks to others ms anyanwu provided copies of deposit slips and checks that she argues were not made payable to her not endorsed by her or not for the years in issue we address each in turn first ms anyanwu provided a deposit slip and copies of checks made payable to home advantage the predecessor to advantage home care these checks total dollar_figure the checks were made payable to home advantage and were deposited in an account belonging to home advantage accordingly they should not be included in ms anyanwu’s income second ms anyanwu provided payroll checks from advantage home care and other checks made payable to mr anyanwu totaling dollar_figure mr anyanwu testified that although the checks were deposited in the anyanwus’ joint account those amounts were included in his income for and the checks were made payable to and endorsed by mr anyanwu and should not be included in ms anyanwu’s income third ms anyanwu provided checks made payable to unrelated third parties at trial respondent called john knoll a personal banker at u s bank one of ms anyanwu’s banks to explain why checks would have been provided to ms anyanwu that were written to unrelated persons mr knoll explained that when a check is deposited it goes to a department that copies the check and electronically files it if during this process a check is misplaced or gets out of order it will be imaged incorrectly however although the image is incorrect the check would not be deposited into ms anyanwu’s account in short although the images of these checks erroneously appear in ms anyanwus’s bank records these checks were not deposited into her account because they were not deposited into her account they were not included in respondent’s bank_deposits analysis in the first instance lastly we address checks for years other than the years in issue the checks totaled dollar_figure and were all written in checks dated for years other than the years in issue also should not be included in ms anyanwu’s income for the years before us iii deductions a schedule a deductions income_tax deductions are a matter of legislative grace and the burden of proving entitlement to any claimed deduction rests on the taxpayer the taxpayer is required to maintain sufficient records to show whether or not such person is liable for tax dollar_figure real_property_taxes sec_164 allows taxpayers to deduct state and local and foreign real_property_taxes on her return ms anyanwu deducted nearly dollar_figure for real_estate_taxes ms anyanwu did not provide any documents at trial and simply mentioned paying real_property_taxes on various properties in her brief she stated that the information was submitted to the internal_revenue_service when the tax see 12_tc_524 indopco inc v commissioner u s pincite see also rule a sec_6001 returns were filed ms anyanwu has not presented sufficient evidence to prove that the deduction should be allowed accordingly respondent’s disallowance of the real_property tax deduction is sustained charitable_contributions sec_170 allows a deduction for any charitable_contribution as defined in sec_170 as long as the contribution can be verified under regulations prescribed by the secretary in order to substantiate monetary charitable_contributions the taxpayer must maintain one of the following a canceled check a receipt from the donee charitable_organization showing the name of the donor the date of the contribution and the amount of the contribution or other reliable written records showing the name of the donee the date of the contribution and the amount of the contribution however a deduction for a contribution over dollar_figure must be substantiated by a contemporaneous written acknowledgment of the contribution by the donee organization the acknowledgment must contain the amount of cash or a description of any property contributed whether the donee organization 136_tc_515 sec_1 170a- a income_tax regs sec_170 provided any goods or services in consideration for any property contributed and a description and good-faith estimate of the value of any provided goods or services or if such goods or services consist of intangible religious benefits a statement to that effect in order for the acknowledgment to be contemporaneous it must be obtained on or before the earlier of the date on which the taxpayer files a return for the taxable_year in which the contribution was made or the due_date including extensions for filing such returndollar_figure ms anyanwu claimed substantial charitable_contribution deductions for the years in issue and the entirety of these deductions was disallowed by respondent at trial ms anyanwu provided copies of canceled checks payable to her church for the checks totaled dollar_figure and for the checks totaled dollar_figure ms anyanwu also submitted an individual tithes and offerings summary for the years in issue showing contributions of dollar_figure for and dollar_figure for however the summaries were addressed to mr and ms anyanwu and ms anyanwu previously admitted to altering the summaries to show only her name the summaries stated that the church did not provide any goods or services in consideration for the contributions the summaries do not list the date that they sec_170 sec_170 were prepared but both state you may retain this receipt for income_tax purposes accordingly we find that the summaries were contemporaneous although ms anyanwu admitted to having altered the summaries to remove mr anyanwu’s name the checks provided match the summaries and bear only ms anyanwu’s name for there are five amounts listed on the summary that do not have a corresponding check and because ms anyanwu did not prove that she made those contributions we will not allow them further the contribution made on date is listed on the summary as dollar_figure even though ms anyanwu submitted a canceled check payable to the church on for dollar_figure because of the requirements of sec_170 we can allow only dollar_figure as a deduction all of the contributions on the summary match the checks that ms anyanwu provided on the basis of the foregoing we will allow charitable_contribution deductions of dollar_figure for and dollar_figure for subject_to the limitations under sec_170 home mortgage interest generally a taxpayer may claim a deduction for all interest_paid or accrued within the taxable_year on indebtedness indebtedness has been held to mean an unconditional and legally enforceable obligation for payment of money however taxpayers generally are not allowed a deduction for personal_interest paid_or_accrued during the taxable_year there is an exception to this rule under sec_163 which allows a deduction for qualified_residence_interest a qualified_residence is the taxpayer’s personal_residence and one other residence of the taxpayer which is selected by the taxpayer and used by the taxpayer as a residencedollar_figure for ms anyanwu provided copies of checks sent to various mortgage companies the checks bear only account numbers in the memo lines and ms anyanwu did not explain or produce any information about which account corresponds to each property further ms anyanwu did not explain what portion of each check corresponds to principal and what portion to interest as a result sec_163 68_tc_792 sec_163 sec_163 she failed to establish the amounts of any deductible_interest payments with respect to any qualified_residence for ms anyanwu provided multiple forms mortgage interest statement some of the forms were addressed to ms anyanwu some were addressed to mr anyanwu and some were addressed to mr and ms anyanwu all of the forms addressed to ms anyanwu except one were labeled with the same alyssa road address that appears on the returns for and however as previously discussed above ms anyanwu stated at trial and provided the settlement document to show that the alyssa road property was sold in the form_1098 that does not list the alyssa road address corresponds to one of the rental properties listed on the schedule e ms anyanwu provided no evidence linking any of the forms to a qualified_residence and it is impossible to determine from their face which if any of the forms relates to a qualified_residence accordingly respondent’s determination to disallow the home mortgage interest deductions for both years is sustained one form_1098 lists a different number for ms anyanwu’s address on alyssa road but this appears to be a typographical error b schedule e deductions taxpayers are allowed a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business taxpayers are not allowed a deduction for personal living or family_expenses except where specifically allowed by the code again deductions are a matter of legislative grace and taxpayers must maintain sufficient records to establish the amounts of claimed deductions these records must be retained for as long as the contents may become material and must be kept available for inspectiondollar_figure in some instances the court may approximate the amount if the taxpayer can establish a deductible expense but cannot substantiate the precise amount however the taxpayer must provide some basis for the estimate sec_162 sec_262 indopco inc v commissioner u s pincite sec_6001 sec_1_6001-1 income_tax regs sec_1_6001-1 income_tax regs 39_f2d_540 2d cir 85_tc_731 depreciation expense or depletion under sec_167 taxpayers are allowed as a deduction a reasonable allowance for the exhaustion wear_and_tear of property used in a trade_or_business or property_held_for_the_production_of_income the deduction for any tangible_property is generally determined by using the applicable_depreciation_method an applicable_recovery_period and the applicable convention the period of depreciating an asset begins when the asset is first placed_in_service depreciation is generally proven by using the cost of the property as its basis if a taxpayer pays a lump sum for depreciable_property and nondepreciable_property as in the case of real_property with improvements the cost must be apportioned between the land and the improvements to substantiate the deduction for ms anyanwu provided contracts and invoices for work that contractors completed on the rental properties however all of the invoices were addressed to mr anyanwu ms anyanwu sec_168 sec_1_167_a_-10 income_tax regs sec_167 sec_1011 sec_1012 sec_1_167_g_-1 income_tax regs 137_tc_46 aff’d 727_f3d_621 6th cir sec_1_167_a_-5 income_tax regs submitted canceled checks to show that she paid dollar_figure towards one contract but otherwise did not provide any evidence to show that she paid for the expenses further ms anyanwu provided payment receipts to show that insurance premiums were paid on the properties but it is not clear to which properties the receipts related and the receipts were addressed to both mr and ms anyanwu ms anyanwu also provided a canceled check dated in to what appears to be a homeowners_association however the memo line states only and lastly ms anyanwu submitted a canceled check to custom granite for dollar_figure but there is no explanation of why that expense was incurred ms anyanwu did attach a federal depreciation schedule to her return but she did not provide any testimony or other evidence at trial to explain the numbers appearing on the schedule respondent conceded dollar_figure of the adjustment for which equals the difference between respondent’s disallowance and the amount ms anyanwu actually claimed on her return in order to prove the remaining amount of the disallowance ms anyanwu provided only invoices of work performed to substantiate the depreciation expense or depletion deduction all of the invoices ms anyanwu listed properties with address numbers of and on her schedule e but not her schedule e were addressed to mr anyanwu and there were no corresponding documents to show that ms anyanwu incurred the expenses further ms anyanwu provided nothing to show her basis in any of the properties on the basis of this lack of evidence respondent’s determinations reduced by his previous concession of dollar_figure for are sustained for the years in issue mortgage interest sec_212 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income as stated previously ms anyanwu provided copies of canceled checks to prove the mortgage interest and these checks which do not differentiate between principal and interest are not enough to substantiate the deduction for again ms anyanwu provided multiple forms for and all but one addressed to her listed the same address some of the forms were also addressed to mr anyanwu and some were addressed to mr and ms anyanwu because we cannot determine which forms correspond to which properties we will allow ms anyanwu to deduct the total amount listed on those forms that were addressed solely to her on schedule e however this is only the case regarding the forms addressed solely to ms anyanwu because we are unable to determine what portion ms anyanwu paid of the interest listed on the forms not addressed solely to her any additional_amount beyond the total reported on the forms addressed to ms anyanwu is disallowed all other schedule e adjustments for and are computational iv filing_status finally we address ms anyanwu’s filing_status for and she filed her returns as married_filing_separately she stated at trial that this was an error made by the return preparer and she should have filed as single we agree that single is the appropriate filing_status and it should be adjusted as part of the rule_155_computations v sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failing to timely file a federal_income_tax return unless it is shown that the failure is due to reasonable_cause and not due to willful neglect respondent bears the burden of production with respect to any penalty or addition_to_tax ms anyanwu then bears the burden of proving any defensesdollar_figure respondent imposed an addition_to_tax under sec_6651 for the taxable_year at trial ms anyanwu testified that she filed her return after the date deadline however ms anyanwu also testified that she believed that her return preparer filed an extension request before the deadline although she provided the form_4868 application_for automatic_extension of time to file u s individual_income_tax_return she did not establish that she timely filed the extension request moreover respondent’s records show that the extension request was included with the untimely return accordingly we find that respondent has met his burden of production and because ms anyanwu was not able to prove any defenses the addition_to_tax under sec_6651 is sustained vi sec_6662 accuracy-related_penalty sec_6662 and b and imposes a accuracy-related_penalty on any portion of an underpayment_of_tax required to be shown on a return if the underpayment is due to among other reasons negligence disregard of rules or sec_7491 see 116_tc_438 regulations or any substantial_understatement_of_income_tax as with sec_6651 respondent bears the burden of production as to the penalty the penalty will not apply to any portion of the underpayment for which a taxpayer establishes that he or she had reasonable_cause and acted in good faithdollar_figure as defined in the code ‘negligence’ includes any failure to make a reasonable attempt to comply with the provisions of this title and the term ‘disregard’ includes any careless reckless or intentional disregard negligence has been further defined as a ‘lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ additionally a taxpayer is negligent if he fails to maintain sufficient records to substantiate the items in questiondollar_figure sec_7491 sec_6664 sec_6662 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir aff’g in part remanding in part 43_tc_168 and t c memo see higbee v commissioner t c pincite sec_1_6662-3 income_tax regs an understatement of income_tax is substantial if the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure in accordance with this opinion ms anyanwu’s exact underpayment for each year depends on the rule_155_computations if these computations establish a substantial_understatement_of_income_tax for any year respondent has met his burden of production with respect to that year respondent has also proven that ms anyanwu acted with negligence she kept some records but did not keep others needed to substantiate her claims she also did not exercise due care in filing her returns although ms anyanwu had return preparers prepare her returns for both years the returns had readily apparent errors that ms anyanwu should have discovered before the returns were filed reliance on the advice of a tax professional may establish that the taxpayer acted with reasonable_cause and good_faith however a taxpayer’s reliance on a return preparer is not reasonable where even a cursory review would unveil sec_6662 see olagunju v commissioner tcmemo_2012_119 jarman v commissioner tcmemo_2010_285 115_tc_43 aff’d 229_f3d_221 3d cir sec_1_6664-4 income_tax regs errors ms anyanwu did not testify or provide any other evidence regarding the qualifications of the return preparers she used during the years in issue further both returns were filed using married_filing_separately filing_status both returns also identify mr anyanwu as her spouse and provide his social_security_number this information is at the very top of the returns and we find it unlikely that it would have gone unnoticed if ms anyanwu had given her returns even a cursory review before they were filed as a result ms anyanwu did not act reasonably accordingly the penalties under sec_6662 for and are sustained vii conclusion on the basis of our examination of the record before us and the parties’ arguments at trial we find that ms anyanwu failed to show that most of respondent’s adjustments are incorrect however ms anyanwu did prove that a portion of the money in her accounts came from nontaxable sources such as loans a federal tax_refund transfers between accounts checks written to herself escrow overpayments and a payment from an estate ms anyanwu also proved that she is entitled to a charitable_contribution_deduction for each of the years in issue and 88_tc_654 a schedule e mortgage interest_deduction for further respondent met his burden of production with respect to the addition_to_tax and penalties and ms anyanwu failed to meet her burden of proving that they should not apply to reflect the foregoing and the concessions of the parties decisions will be entered under rule
